PER CURIAM.
This proceeding is before the Court on the petition of William C. Smith for reinstatement to membership in The Florida Bar. Reinstatement petitions are governed by rule 3-7.9 of the Rules Regulating The Florida Bar.
A referee was assigned to conduct a hearing on the reinstatement petition. The referee has now filed a report containing findings and recommendations. The referee recommends that petitioner be reinstated to membership subject to certain conditions. The Florida Bar recommends that the referee’s report be approved and the petitioner reinstated subject to the conditions set forth in the referee’s report.
We approve the referee’s report and order petitioner, William C. Smith, reinstated to the practice of law in Florida subject to the following conditions:
1. Upon reinstatement, petitioner shall be on probation for two years.
2. During the first year after reinstatement, petitioner shall complete fifteen hours of bar-approved continuing legal education courses.
3. During the first year after reinstatement, petitioner shall take and pass the ethics portion of the Florida bar examination.
4. During the probationary period, petitioner shall submit quarterly trust account status reports to The Florida Bar.
5. During the probationary period, petitioner shall submit quarterly practice reports providing the status of all legal matters being handled for clients.
6. The failure to fulfill any of these conditions shall constitute a violation of probation.
The petition for reinstatement is granted. The costs of this proceeding are taxed against the petitioner. Judgment for costs is entered against William C. Smith in the amount of $228.34, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT and GRIMES, JJ., concur.